Citation Nr: 0317285	
Decision Date: 07/24/03    Archive Date: 07/31/03

DOCKET NO.  00-22 839A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Buffalo, New York


THE ISSUES

1.  Entitlement to an increased rating for a chronic 
lumbosacral strain, currently assigned a 40 percent 
evaluation.

2.  Entitlement to a total rating for compensation purposes 
based on individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel





INTRODUCTION

The appellant had active service from November 1970 to July 
1976.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision by the 
Buffalo, New York, Regional Office (RO), which, in part, 
confirmed a 40 percent evaluation for the service-connected 
chronic lumbosacral strain, and denied a total rating for 
compensation purposes based on individual unemployability.  


FINDINGS OF FACT

1.  The appellant reportedly completed high school.   

2.  The appellant has had occupational experience primarily 
in temporary manual labor positions, including as a waiter, 
bartender, house painter, and in general maintence/yard work.  

3.  The appellant reportedly has not been gainfully employed 
since service.  

4.  The only disability for which service connection is in 
effect is chronic lumbosacral strain, currently assigned a 40 
percent evaluation.  

5.  For the period prior to September 23, 2002, chronic 
lumbosacral strain was manifested primarily by low back pain 
and limitation of motion, with sensory diminishment in the 
lower extremities.  Deep tendon reflexes were diminished but 
present; and no foot drop or other serious gait impairment 
was shown.  The service-connected low back disability may not 
reasonably be characterized as more nearly approximating 
pronounced intervertebral disc syndrome for that period in 
question.  

6.  For the period on and subsequent to September 23, 2002, 
chronic lumbosacral strain is manifested primarily by low 
back pain and no more than moderate overall limitation of 
back motions, with sensory diminishment in the lower 
extremities.  Deep tendon reflexes are diminished but 
present; and no foot drop or other serious gait impairment 
has been shown.  No more than moderate overall limitation of 
back motions or moderate lumbosacral strain has been 
clinically shown for that period in question.  

7.  For the period on and subsequent to September 23, 2002, 
any lower extremity neurologic deficits are sensory in nature 
and may not be reasonably characterized as more than mild, 
incomplete sciatic nerve paralysis or more than mild, 
incomplete peripheral nerve paralysis in either lower 
extremity.  

8.  For the period on and subsequent to September 23, 2002, 
chronic lumbosacral strain may not reasonably be 
characterized as more nearly approximating pronounced 
intervertebral disc syndrome, nor is there any objective 
evidence of incapacitating intervertebral disc syndrome 
episodes.   

9.  Chronic lumbosacral strain is not of sufficient severity 
as would prevent him from engaging in some form of 
substantially gainful employment, such as of a relatively 
sedentary, nonstrenuous nature, consistent with his education 
and occupational experience.  


CONCLUSIONS OF LAW

1.  The criteria for an increased rating in excess of 40 
percent, for the period prior, and on and subsequent, to 
September 23, 2002, for chronic lumbosacral strain have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.2, 4.7. 4.10, 4.40, 4.45, 4.71a, Codes 
5292, 5293, 5295 (prior and subsequent to September 23, 
2002).  

2.  The appellant does not have service-connected disability 
that is sufficient to produce unemployability.  38 C.F.R. 
§§ 3.340, 3.341, 4.15, 4.16(a),(b) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), as codified at 38 U.S.C.A. § 5100 et. seq. (West 
Supp. 2002) became law.  This law redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
There have also been final regulations promulgated to 
implement the new law.  See 66 Fed. Reg. 45,620-32 (August 
29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326).  This change in the law is applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Parenthetically, recent decisions rendered by the United 
States Court of Appeals for the Federal Circuit have held 
that Section 3 of the Veterans Claims Assistance Act of 2000, 
dealing with notice and duty to assist requirements, does not 
apply retroactively to any claim filed prior to the date of 
enactment of that Act and not final as of that date.  See 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002) and 
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002).  Even 
assuming that Section 3 of the Veterans Claims Assistance Act 
of 2000 is applicable in the instant appeal, after reviewing 
the record, the Board is satisfied that all relevant facts 
have been properly developed.  

A comprehensive medical history and detailed findings with 
respect to the service-connected low back disability over the 
years are documented in the medical evidence.  The 
appellant's Social Security Administration (SSA) records were 
sought and obtained to the extent available.  Additionally, 
numerous VA orthopedic and neurologic examinations were 
conducted in the 1990's and in 2002, which are sufficiently 
detailed and comprehensive regarding the nature and current 
severity of the service-connected back disability, and 
provide a clear picture of all relevant symptoms and findings 
for the periods in question, particularly in terms of their 
impact on industrial functioning.  Recent VA outpatient 
clinical records are associated with the claims folders and 
there are written statements that include information 
concerning his educational and industrial background.  There 
is no indication that more recent, relevant medical records 
exist that would indicate a greater degree of severity of the 
service-connected back disability than that shown in said VA 
examinations and other evidence of record.

It is apparent to the Board that the appellant and his 
representative were knowledgeable regarding the necessity of 
competent evidence that indicate the severity of the service-
connected low back disability and whether the appellant is 
unable to obtain or retain substantially gainful employment.  
See, in particular, the Statement of the Case and subsequent 
Supplemental Statements of the Case, which set out the 
applicable evidence, laws, regulations, and rating criteria, 
and the reasons for denial of said claims.  

Additionally, the appellant has also submitted private 
medical statements and other documents on said appellate 
issues.  It does not appear that the appellant or his 
representative has informed the VA of the existence of any 
additional, specific competent evidence that might prove to 
be material concerning said appellate issues.  

Additionally, the RO, in March 2001 and December 2002 
letters, specifically advised the appellant and his 
representative of the Veterans Claims Assistance Act of 2000 
and its applicability, including as to which party could or 
should obtain which evidence.  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  It does not appear that 
there are any other relevant medical records that exist and 
should be obtained prior to deciding this case.  

Thus, the Board concludes that the duty to assist as 
contemplated by applicable provisions, including the Veterans 
Claims Assistance Act of 2000 to the extent it may apply, has 
been satisfied with respect to the issues on appeal.  

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity under the VA's Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
Board will consider the appellant's service-connected low 
back disability on appeal in the context of the total history 
of that disability, particularly as it affects the ordinary 
conditions of daily life, including employment, as required 
by the provisions of 38 C.F.R. §§ 4.1, 4.2, 4.10 and other 
applicable provisions.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).

The veteran was awarded service connection for chronic 
lumbosacral strain by a December 1976 rating action.  The 
award was based on service medical records reflecting 
treatment for lumbar spine strain, and for a 1973, lumbar 
strain after lifting.  In 1976, he injured his back while 
playing soccer after colliding with another player.  Back 
strain was diagnosed.  

The rating action assigned a 10 percent rating based on an 
October 1976 VA examination that revealed no restriction of 
dorsolumbar spinal movement.  There were no neurologic 
deficits.  X-rays of the lumbosacral spine were negative.  
Lumbosacral strain, "symptomatic only" was diagnosed.  

VA hospitalization records dated in 1983 reveal that the 
appellant was treated for his long-standing 
alcoholism/alcohol withdrawal.  It was noted that he had not 
held a steady job since service; that during the 1970's, he 
wandered about the country; that he had temporary jobs such 
as waiter, bartender, and house painter; that he disliked 
working for people who were demanding which is why he usually 
lost or quit jobs; and that he had lived on welfare for the 
last few years and had been jailed for drunkenness several 
times.  

VA hospitalization records dated in 1991 indicate that the 
appellant's complaints included back pain.  He stated that he 
had a drinking problem.  A long-standing history of severe 
alcoholism was noted.  He was divorced, living alone, and 
reportedly had been employed as a gardener.  X-rays of the 
lumbosacral spine were unremarkable.  Diagnoses included low 
back pain, alcohol abuse, and gastrointestinal bleeding.  He 
was considered employable at hospital discharge.

On February 1992 VA orthopedic examination, the appellant's 
complaints included low back pain.  He was working part-time 
in an antique shop and reportedly was unable to walk over a 
couple of miles.  Clinically, there were mild paraspinal 
muscle spasms and no more than mildly restricted back motions 
with pain.  There were no neurologic deficits.  A March 1992 
rating decision increased the evaluation for the low back 
disability from 10 percent to 20 percent.

A 1993 VA x-ray of the lumbosacral spine revealed minimal 
degenerative changes.

On March 1994 VA orthopedic examination, the appellant's 
complaints included low back pain, neck muscle spasms, and 
left lower extremity numbness.  Clinically, there were no 
muscle spasms.  No more than mildly restricted back motions 
were recorded with complaints of discomfort "with each and 
every motion."  

In a February 1995 written statement, "J. T." reported that 
she had known the appellant for over ten years; that he did 
yard and general maintenance work for her and was only able 
to work an hour or two during the day; and that his back had 
deteriorated over the years.

An April 1995 private orthopedic evaluation report (for SSA 
disability determination purposes) revealed that the 
appellant was able to bend forward and touch his fingertips 
to the knees.  Lateroflexion was clinically described as full 
and hyperextension was to 20 degrees.  A straight leg-raising 
test was negative.  The diagnosis was probable disc disease 
at L3-4 by x-ray and spondylosis without neurologic findings.  
As for work activity, the orthopedic surgeon stated that the 
appellant was employable but should probably avoid jobs 
requiring him to bend and twist with a fixed pelvis; that he 
should avoid working above shoulder level with any weights; 
and that he should limit lifting to 25 pounds (from floor to 
the waist); and that he required a job that would allow him 
to shift position about every half hour (sitting to 
standing/walking).  

VA hospitalization records dated in 1996 indicate that the 
appellant was treated for diagnosed chronic alcoholism and 
prostatitis.  At hospital discharge, a physician reported 
that "[i]n view of the Chronic Alcoholism, [the appellant's] 
employability and rehab[ilitation] potential are poor until 
he overcomes this disability."  

On August 1998 VA orthopedic examination, the appellant's 
complaints included constant low back pain, aggravated by 
prolonged sitting, standing, or walking.  He did not use 
crutches, braces, or a cane and had not undergone any 
surgical procedures.  The appellant reported that his pain 
was so severe that he could no longer function in any type of 
work, particularly requiring exertion or walking.  Painful 
spinal motion, muscle spasm, weakness, and low back soreness 
were reported.  The lumbar spine had flexion and extension 
from 0 to 30 degrees.  Knee jerks were decreased bilaterally 
about "2+" and the left lower extremity was noted to have 
slightly decreased sensation.  Chronic low back pain syndrome 
secondary to degenerative disk disease and arthropathy was 
diagnosed.  A November 1998 rating decision increased the 
evaluation for the low back disability from 20 percent to 40 
percent.

In an August 1998 VA application for unemployability 
compensation benefits, the appellant reported that he had not 
worked full-time since service; that the most he had ever 
earned in one year was $2,500 doing yard work; and that he 
had completed high school.  Significantly, it was indicated 
that he had not recently attempted to obtain employment.  

In early September 1999, the appellant underwent alcohol 
detoxification at a private hospital.

On September 1999 VA orthopedic examination, the appellant's 
complaints included constant neck and low back pain.  It was 
reported that the back pain was aggravated by walking less 
than a mile, walking on hard surfaces, or climbing a flight 
of stairs.  He did not use braces or a cane and had not 
undergone any surgical procedures.  The appellant claimed 
that he could not perform any occupation that demands lifting 
or constant walking.  Clinically, the back had normal 
musculature without tilt or tenderness.  Straight leg raising 
test was positive.  Forward flexion of the back was painless 
at 0 to 12 degrees and painful at 0 to 16 degrees.  Passive 
forward flexion was 0 to 22 degrees.  Extension was 0 to 14 
degrees.  The dorsum of the feet were noted to have decreased 
sensation with normal two-point discrimination.  

On September 1999 VA general medical examination, posture was 
normal.  He had a slow gait due to a back problem.  The lower 
extremities had no muscle wasting.  Knee and ankle jerks were 
"2+", motor coordination was normal, and there was 
decreased sensation in the dorsum of the legs.  

New York State Department of Health "Disability Review Team 
Certificates" dated in February and October 2000 indicate 
that the appellant's case was approved for disability based 
on inability to perform substantially gainful employment 
according to a certain non-VA medical vocational rule.  It 
was noted that the appellant was unable to lift 10 pounds 
occasionally, stand/walk for two hours a day, or sit for six 
hours a day on a sustained basis.  It was noted that he had 
not worked for many years due to chronic low back pain; that 
the low back pain radiated down the lower extremities; that 
he used a cane to assist ambulation; and that he walked bent 
over.  It was also noted that he was receiving treatment for 
chronic pancreatitis and "treating physician has limited 
client to a less than sedentary level of physical exertion."  
Diagnoses were arthritis and chronic pancreatitis, in 
addition to lumbosacral degenerative disc disease,.

A May 2000 orthopedic examination report conducted at the 
request of SSA indicated that the appellant apparently 
wintered in Florida and, according to the appellant, he 
worked in day jobs through a temporary labor pool there.  
Currently, his complaints included headaches and discomfort 
from the left hip down to the knee.  It was reported that 
during the day, other than activities of daily living, he 
tried to walk.  Clinically, he ambulated without assistive 
devices.  He was able to rise from a chair to the examining 
table and get on the table without assistance, although he 
winced and complained of pain from the neck down to the low 
back.  He was able to move from a supine position and back up 
in a "fairly normal fashion" although a little more slowly.  
Deep tendon reflexes were normal and symmetric.  There was 
diffuse hypesthesia in the left lower extremity in a non-
dermatomal specific pattern from the toes to the thigh.  
Normal muscle strength and tone were noted.  Range of 
lumbosacral spine motion was described as full but 
"uncomfortable."  Gait was described as slightly antalgic 
with a limp on the left.  Left piriformis syndrome was 
diagnosed; and degenerative disc disease with left 
radiculitis "cannot be ruled out."  Significantly, the 
examiner opined that the appellant "could certainly do 
sedentary or light labor activities....  Bending and lifting 
especially 25 lb or more is probably not in his best 
interest, from a comfort standpoint."   

In an SSA Notice of Disapproved Claim form dated in July 
2000, it was determined that the appellant's condition was 
not severe enough to keep him from working.  It was explained 
that certain medical evidence (including a May 2000 
examination report) and his age, education, training, and 
work experience were considered; that the appellant asserted 
that he was disabled due to back, leg, and arthritis 
problems; and that the medical evidence showed that he had 
pain and stiffness with some restriction of activities.  
However, it was concluded that although at present, the 
appellant was unable to perform certain kinds of work, based 
on his age, 12th grade education, and experience he was able 
to perform light work.  Specific examples of light work that 
he could perform were listed therein as lifting a maximum of 
20 pounds; frequent lifting or carrying objects weighing up 
to 10 pounds; or walking/standing for much of the working 
day.  

VA hospitalization records dated in August 2000 indicate that 
the appellant was treated for diagnosed erosive esophagitis, 
hiatal hernia, and pyloric ulcer.  Clinical findings included 
normal gait and intact sensory/motor status in the lower 
extremities.  

Private medical records dated from October 2000 to January 
2001 indicate that in October 2000, the back had limited 
range of motion secondary to pain.  The lower extremities had 
full muscle strength.  In January 2001, the back had no 
tenderness.  It was clinically noted that there was minimal 
lumbar muscle spasm, good range of back motion, and strength 
and deep tendon reflexes of the lower extremities were 
normal.  

VA outpatient treatment records reveal that in January 2001, 
the appellant complained of severe low back pain.  
Clinically, his back was erect.  There was no costovertebral 
tenderness or pain on palpation of the posterior spinous 
processes.  

In a May 2001 written lay statement, "M. D." reported that 
he had known the appellant for approximately five years; that 
the appellant had complained of back and leg pain; and that 
he walked "a little bent."  

On September 30, 2002 VA orthopedic examination, the 
appellant's complaints included low back pain radiating down 
the lower extremities; that his back tired easily; that he 
had to lie down because of the pain about every two hours; 
that he used a heating pad, Darvocet, hot showers, bed 
boards, muscle relaxants, and an arthritis rub; that his pain 
was constant; and that he used a cane.  He did not have a 
back brace or had undergone surgical procedures.  He had not 
worked since service, but used to "do a few lawns" until he 
sustained a back strain in 1993.  It was noted that "[a]ll 
day he walks, he lies down a lot of the time.  He will go 
shopping, come home and go back to bed."  Clinically, the 
back had forward flexion to 100 degrees with symptoms and he 
was able to touch his toes.  Lateroflexion was to 25 degrees, 
bilaterally; and backward extension was to 8 degrees with 
symptoms.  He walked and rose slowly.  He rose from a chair 
and dressed/undressed without problem.  Sensation was 
decreased on the left at L3 and at L4 on the right.  Reflexes 
were "3+" at the left knee, "1+" at the right knee, and 
"2+" at each ankle.  Significantly, he was able to 
dorsiflex and plantar flex the feet without difficulty and 
ambulated without varus/valgus angulation.  X-rays of the 
lumbosacral spine revealed early degenerative disk narrowing 
at L3-L4, noted as representing progressive changes since 
1997.  The impression was history of in-service back strain 
and symptoms of decreased reflex in the right knee and 
sensory changes at L3 on the left and at L4 on the right.  

On September 30, 2002 VA neurologic examination, the 
appellant's complaints included that he had been 
incapacitated by back pain radiating to the lower 
extremities.  He stated that his mobility was principally 
limited by his lumbar pain.  Clinically, there were lumbar 
muscle spasms.  Forward flexion of the back was limited by at 
least 15 degrees and extension was restricted another 20 
degrees, limited by pain.  He was able to bend forward but 
unable to touch the floor (fingertips were about 8 inches off 
the floor).  Reflexes were "2+" at the knees and a trace at 
the ankles.  There was no distinct sensory pattern in the 
lower extremities.  The impressions were bilateral sciatica, 
more prominent on the left; x-rays showing worsening 
degenerative disk disease and lumbar spondylosis; and 
lumbosacral strain with intermittent sciatica, progressive 
and increasingly more limiting.  Significantly, the examiner 
opined that the appellant was moderately disabled because of 
this condition.  

VA outpatient treatment records reveal that in September 
2002, the appellant's complaints included low back pain and 
various other conditions.  

A New York State Department of Health "Disability Review 
Team Certificate" dated in January 2003 indicates that the 
appellant's case was approved for disability based on meeting 
a certain non-VA disorder of the spine rule.  The above-
mentioned September 2002 VA neurologic examination clinical 
findings were summarized, including neck and back symptoms.  
Although it was noted therein that in December 2002 his 
treating physician noted that the appellant was incapable of 
working in any capacity, diagnoses listed included 
degenerative joint disease of the knee, chronic pancreatitis, 
and history of alcoholism in addition to his back disability.  
However, in this regard, it should be pointed out that only 
service-connected disability may be considered in the Board's 
adjudication of the total rating based upon individual 
unemployability issue.  See 38 C.F.R. § 4.16.  Significantly, 
none of the evidence of record states that the appellant is 
precluded from engaging in relatively sedentary, nonstrenuous 
employment when considering only the service-connected back 
disability and his education and training.  

A.  An Increased Rating for a Low Back Disability

It is reiterated that in a February 2003 determination, the 
RO appears to have classified the service-connected back 
disability as lumbosacral strain with degenerative disc 
disease of the lumbosacral spine.  The Board has considered 
the applicability of all appropriate rating codes in rating 
the service-connected low back disability.  

Moderate limitation of motion of the lumbar segment of the 
spine may be assigned a 20 percent evaluation.  A 40 percent 
evaluation requires severe limitation of motion.  38 C.F.R. 
Part 4, Code 5292.  Parenthetically, in recently proposed 
rules (which have not been adopted), the VA set out what 
normal ranges of back motion are as including forward flexion 
from 0 to 90 degrees; extension from 0 to 30 degrees; and 
lateroflexion from 0 to 30 degrees.  See 67 Fed. Reg. 56,509-
56,515 (Sep. 4, 2002).  

Diagnostic Code 5295 specifically applies to rating 
lumbosacral strain.  A 20 percent evaluation may be assigned 
for lumbosacral strain where there is muscle spasm on extreme 
forward bending and unilateral loss of lateral spine motion 
in a standing position.  A 40 percent evaluation requires 
severe lumbosacral strain manifested by listing of the whole 
spine to the opposite side, a positive Goldthwait's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of the joint space.  A 40 percent 
evaluation may also be assigned if only some of these 
manifestations are present if there is also abnormal mobility 
on forced motion.  38 C.F.R. Part 4, Code 5295.

During the pendency of this appeal, the VA's rating schedule 
for rating intervertebral disc syndrome (Diagnostic Code 
5293) was amended, effective September 23, 2002.  See 67 Fed. 
Reg. 54,345-54,349 (Aug. 22, 2002).  Where the law or 
regulations governing a claim change while the claim is 
pending, the version most favorable to the claimant applies, 
absent congressional intent to the contrary.  See Karnas, 
supra.  However, it should be pointed out that the revised 
rating criteria may not be applied to a claim prior to the 
effective date of the amended regulation.  See 38 U.S.C.A. 
§ 5110(g) (West 2002); Rhodan v. West, 12 Vet. App. 55 
(1998).  

With respect to the period prior to September 23, 2002, the 
40 percent evaluation in effect for the appellant's low back 
disability is the maximum evaluation assignable under 
Diagnostic Code 5292 or 5295, respectively, for severe 
limitation of lumbar spine motion or lumbosacral strain.  
Furthermore, since a vertebral fracture or ankylosis of the 
lumbar spine was not clinically shown or approximated, 
Diagnostic Code 5285 and 5289, respectively, are not for 
application.  

Under the earlier version of Diagnostic Code 5293, a 40 
percent evaluation may be assigned for severe intervertebral 
disc syndrome with recurring attacks with intermittent 
relief.  A 60 percent evaluation requires pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy (i.e., with characteristic 
pain and demonstrable muscle spasm and an absent ankle jerk 
or other neurological findings appropriate to the site of the 
diseased disc), and little intermittent relief.  38 C.F.R. 
Part 4, Code 5293.  However, with respect to the period prior 
to September 23, 2002, the clinical evidence did not reveal 
any severe neurologic deficits, particularly since deep 
tendon reflexes of the lower extremities were present.  See, 
for example, May 2000 orthopedic examination (conducted for 
SSA purposes) and private medical records dated in January 
2001, which indicated that there was minimal lumbar muscle 
spasm, good range of back motion, and strength and deep 
tendon reflexes of the lower extremities were normal.  
Although the clinical evidence revealed some sciatica 
neuropathy, this primarily involved decreased sensation in 
the lower extremities.  

Although muscle spasm and restricted motion of the low back 
were clinically shown, even assuming that the overall 
severity of the restricted motions of the low back was 
severe, it is reiterated that the 40 percent evaluation in 
effect for the appellant's low back disability is the maximum 
evaluation assignable under Diagnostic Code 5292 or 5295, 
respectively, for severe limitation of lumbar spine motion or 
lumbosacral strain.  Even assuming that the clinical evidence 
for the period in question indicated that limitation of low 
back motion was severe, nevertheless he retained significant 
back movement and function.  His low back disability was not 
shown to preclude ambulation or performance of other daily 
activities and functions, albeit these activities were 
limited by his back pain and any radiculopathy as 
contemplated by the 40 percent rating in effect.  
Furthermore, his back pain was not described as excruciating 
in severity, and any lumbar radiculopathy was clinically 
shown to result in primarily sensory, not motor, impairment 
in the lower extremities.  Significantly, the clinical 
evidence did not reveal that the lumbar radiculopathy 
produced foot drop, which could indicate complete or severe 
incomplete paralysis of the sciatic nerve.  See 38 C.F.R. 
§ 4.124a, Diagnostic Code 8520.  There was simply no evidence 
of foot drop nor was foot drop claimed during the period in 
question.  

In pertinent part, 38 C.F.R. § 4.14 states: "evaluation of 
the same manifestation under different diagnoses are to be 
avoided."  In Esteban v. Brown, 6 Vet. App. 259, 262 (1994), 
the United States Court of Appeals for Veterans Claims 
(Court) stated, "[t]he critical element is that none of the 
symptomatology for any one of these three conditions is 
duplicative of or overlapping with the symptomatology of the 
other two conditions."  Again, the 40 percent rating in 
effect for the appellant's back disability for the period in 
question is the maximum evaluation assignable under 
Diagnostic Code 5292 or 5295.  A 60 percent evaluation 
requires pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy and 
little intermittent relief, which has not been clinically 
shown.  Although sensory deficits have been demonstrated, 
they do not result in any pronounced neurologic 
symptomatology or dysfunction.  Additionally, for the period 
prior to September 23, 2002, assigning separate ratings for 
the musculoskeletal/orthopedic aspects of the lumbar 
strain/discogenic disease under Diagnostic Code 5292 or 5295 
and the neurologic aspects of the lumbar discogenic disease 
under Diagnostic Codes 5293, would constitute pyramiding, 
since the 40 percent rating assigned under Diagnostic Code 
5293 contemplates orthopedic as well as neurologic aspects of 
said disability.  Clearly, Diagnostic Code 5293 contemplates 
lumbar radiculopathy affecting the lower extremities, such as 
radicular pain with functional limitations.  See also VA 
O.G.C. Prec. Op. No. 36-97 (Dec. 12, 1997).  In particular, 
the criteria in Diagnostic Code 5293 include muscle spasms, 
as does Diagnostic Code 5295.  

Moreover, muscle spasms have a distinctly orthopedic aspect, 
as indicated by the references thereto in other regulatory 
provisions, including 38 C.F.R. § 4.59 (2002), pertaining to 
painful motion from arthritis, and 38 C.F.R. § 4. 71a (2002), 
Diagnostic Code 5003, pertaining to rating criteria for 
arthritis.  For example, Diagnostic Code 5003 provides: 
"Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion."  In short, a 40 percent rating 
assigned under Diagnostic Code 5293 contemplates orthopedic 
aspects of the lumbar discogenic disease, specifically the 
effect musculoskeletal-caused pain and muscle spasms have 
upon movement of the spine, as well as the neurologic aspects 
of lumbar discogenic disease, specifically the effect of 
sciatic neuropathy affecting the lower extremities; and these 
are duplicative of or overlap with each other such that to 
assign separate ratings under Diagnostic Codes 5292, 5295, 
and 5293 would be pyramiding, for the period prior to 
September 23, 2002.  

An extraschedular evaluation for the period in question is 
not for consideration, since the evidence does not show that 
the service-connected low back disability presented such an 
unusual or exceptional disability picture as to render the 
regular schedular standards impractical.  38 C.F.R. 
§ 3.321(b)(1).  The appellant's low back disability for the 
period in question was manifested by painful limitation of 
motion and primarily sensory neurologic deficits, and was 
more than adequately compensated for by the 40 percent 
evaluation in effect for the degree of functional loss 
resulting therefrom.  His back pain, limitation of motion, 
and sciatic neuropathy without foot drop evident are 
contemplated in the 40 percent rating in effect.

With respect to the period on and subsequent to September 23, 
2002, under the new version of Diagnostic Code 5293, 
intervertebral disc syndrome (preoperatively or 
postoperatively) is evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under § 4.25 separate evaluations of its chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.

With incapacitating episodes having a total duration of at 
least six weeks during the past 12 months, a 60 percent 
rating may be assigned.  With incapacitating episodes having 
a total duration of at least four weeks but less than six 
weeks during the past 12 months, a 40 rating may be assigned.  
With incapacitating episodes having a total duration of at 
least two weeks but less than four weeks during the past 12 
months, a 20 rating may be assigned.  With incapacitating 
episodes having a total duration of at least one week but 
less than two weeks during the past 12 months, a 10 percent 
rating may be assigned.

Note (1):  For purposes of evaluations 
under 5293, an incapacitating episode is 
a period of acute signs and symptoms due 
to intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician.  
"Chronic orthopedic and neurologic 
manifestations" means orthopedic and 
neurologic signs and symptoms resulting 
from intervertebral disc syndrome that 
are present constantly, or nearly so.

Note (2):  When evaluating on the basis 
of chronic manifestations, evaluate 
orthopedic disabilities using evaluation 
criteria for the most appropriate 
orthopedic diagnostic code or codes.  
Evaluate neurologic disabilities 
separately using evaluation criteria for 
the most appropriate neurologic 
diagnostic code or codes.  

Note (3):  If intervertebral disc 
syndrome is present in more than one 
spinal segment, provided that the effects 
in each spinal segment are clearly 
distinct, evaluate each segment on the 
basis of chronic orthopedic and 
neurologic manifestations or 
incapacitating episodes, whichever method 
results in a higher evaluation for that 
segment. 

On September 30, 2002 VA orthopedic examination, the 
appellant's back had essentially normal forward flexion, 
since the appellant was able to forward flex to 100 degrees 
and touch his toes.  Moreover, lateroflexion was to 25 
degrees, bilaterally, indicative of no more than mildly 
restricted motion; and backward extension was to 8 degrees 
with symptoms, albeit indicative of severely restricted 
motion.  However, the overall restricted low back motions 
(essentially normal forward flexion, mildly restricted 
lateroflexion, and severe backward extension) cannot 
reasonably be characterized as more than moderate in degree.  
Additionally, no more than moderate lumbosacral strain was 
shown, since listing of the whole spine to the opposite side, 
a positive Goldthwait's sign, marked limitation of forward 
bending in a standing position, or loss of lateral motion 
were not shown or more nearly approximated.  Thus, the 
orthopedic manifestations of the service-connected low back 
disability cannot reasonably be characterized as indicative 
of more than moderate limitation of lumbar spinal motions or 
moderate lumbosacral strain for the period on and subsequent 
to September 23, 2002, warranting no more than a 20 percent 
evaluation under applicable Diagnostic Code 5292 or 5295.  

Additionally, the September 2002 VA neurologic examination 
clearly shows that the appellant retained the ability to bend 
forward and nearly touch his fingertips to the floor and he 
was able to ambulate without any serious gait impairment.  
Any neurologic deficits of the lower extremities were 
described as primarily sensory deficits, and deep tendon 
reflexes were not absent nor was there any drop foot.  
Incapacitating intervertebral disc syndrome episodes were 
neither alleged nor clinically shown.  Pronounced 
intervertebral disk syndrome was not shown.  In fact, on 
September 2002 VA neurologic examination, the appellant's 
back symptomatology was described as only moderately 
disabling.  

Most significantly, the clinical evidence did not reveal that 
the lumbar radiculopathy produced foot drop, which could 
indicate complete or severe incomplete paralysis of the 
sciatic nerve or other nerves involving the lower 
extremities.  Under Diagnostic Code 8520, a 10 percent 
evaluation may be assigned for mild incomplete paralysis of 
the sciatic nerve.  A 20 percent evaluation requires moderate 
incomplete paralysis of the sciatic nerve.  A 40 percent 
evaluation requires moderately severe incomplete paralysis of 
the sciatic nerve.  A 60 percent evaluation requires severe 
incomplete paralysis of the sciatic nerve with marked 
muscular atrophy.  An 80 percent evaluation requires complete 
paralysis.  When there is complete paralysis, the foot 
dangles and drops, no active movement of the muscles below 
the knee is possible, and flexion of the knee is weakened or 
(very rarely) lost.  

Under Diagnostic Code 8521, a 10 percent rating may be 
assigned for mild incomplete paralysis of the external 
popliteal nerve.  A 20 percent evaluation requires moderate 
incomplete paralysis of the external popliteal nerve.  A 30 
percent evaluation requires severe incomplete paralysis of 
the external popliteal nerve.  A 40 percent evaluation 
requires complete paralysis.  When there is complete 
paralysis, the foot drops with slight droop of first 
phalanges of all toes, inability to dorsiflex the foot, loss 
of extension (dorsal flexion) of the proximal phalanges of 
the toes; loss of abduction of the foot, weakness of 
adduction; anesthesia over the entire dorsum of the foot and 
toes.  

There was simply no evidence of foot drop nor was foot drop 
claimed during the period in question.  Since the appellant's 
neurologic manifestations are primarily manifested by sensory 
diminishment in each lower extremity, without evidence of 
foot drop or other motor neurologic deficits, the neurologic 
manifestations of his service-connected low back disability 
would warrant no more than a 10 percent rating under 
Diagnostic Code 8520 (for mild incomplete paralysis of the 
sciatic nerve) or no more than a 10 percent rating for each 
lower extremity under Diagnostic Code 8521 (for mild 
incomplete paralysis of the external popliteal nerve).  As 
previously explained, the orthopedic manifestations of his 
service-connected low back disability would warrant no more 
than a 20 percent rating under either Code 5292 or 5295, for 
the period on and subsequent to September 23, 2002.  Thus, 
such chronic orthopedic and neurologic manifestations, each 
rated 20 percent disabling, would result in a combined rating 
of no more than 40 percent, for the period on and subsequent 
to September 23, 2002.  See 38 C.F.R. § 4.25 (2002), Table I- 
Combined Ratings Table.  

An extraschedular evaluation for the periods in question is 
not for consideration, since the evidence does not show that 
the service-connected low back disability has presented such 
an unusual or exceptional disability picture as to render the 
regular schedular standards impractical.  38 C.F.R. 
§ 3.321(b)(1).  In deciding the low back disability rating 
issue herein, the Board has considered the provisions of 38 
C.F.R. §§ 4.10, 4.40, and 4.45 and DeLuca v. Brown, 8 Vet. 
App. 202 (1995), which relate to functional loss due to pain, 
weakness or other musculoskeletal pathology.  The appellant's 
low back disability for the periods in question has been 
manifested by painful limitation of motion and primarily 
sensory neurologic deficits, and has been more than 
adequately compensated for by the 40 percent evaluation in 
effect for the degree of functional loss resulting therefrom.  
His back pain, limitation of motion, and sciatic neuropathy 
without foot drop evident are contemplated in the 40 percent 
rating in effect.  The benefit-of-the-doubt doctrine is 
inapplicable, since the preponderance of the evidence is 
against allowance of this disability rating issue on appeal, 
for the aforestated reasons.  

B.  A Total Rating Based on Individual Unemployability

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities; provided that, if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more, and that if there are two or more disabilities, there 
shall be at least one disability ratable at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

Since the service-connected back disability is rated 40 
percent disabling, the appellant does not meet the 
eligibility percentage standards set forth in 38 C.F.R. 
§ 4.16(a) for assignment of a total disability rating based 
on individual unemployability.  See Sabonis v. Brown, 6 Vet. 
App. 426 (1994).  However, although the appellant does not 
meet the percentage standards set forth above, an 
extraschedular consideration may be applicable, if he is in 
fact unemployable by reason of service-connected disability.  
38 C.F.R. § 4.16(b).

The evidentiary record indicates that the appellant 
reportedly has completed high school.  As to the credibility 
of his assertions that since service separation in the mid-
1970's, he has been unable to be gainfully employed due to 
his back disability, the Board has determined that the 
evidence is overwhelmingly negative on this point in 
controversy.  Rather, VA hospitalization records dated in the 
1980's appear an accurate record of the reasons for his 
inability to work in other than temporary jobs; namely, that 
he has had long-standing alcoholism and disliked working for 
people who were "demanding."  

VA hospitalization records dated in 1991 indicated that the 
appellant's symptoms primarily pertained to alcohol abuse.  
Significantly, he was considered employable at hospital 
discharge.  On VA orthopedic examination in the 1990's, the 
appellant only had mild paraspinal muscle spasms, no more 
than mildly restricted back motions with pain, and no 
neurologic deficits.  Although in the mid-1990's, an 
individual for whom the appellant did yard and general 
maintenance work indicated that he was limited to part-time 
labor due to his back, she did not state that he was unable 
to perform all forms of substantially gainful employment due 
to the service-connected disability.  

A significantly negative piece of evidence is an April 1995 
private orthopedic evaluation report (for SSA disability 
determination purposes), wherein the orthopedic surgeon 
opined that the appellant was employable, except for certain 
types of strenuous activities.  Additionally, the serious 
effect the appellant's chronic alcoholism has had on his 
employability was specifically pointed out by a physician 
during the appellant's VA hospitalization for chronic 
alcoholism in 1996.  Although on September 1999 VA orthopedic 
examination, the appellant's complaints included constant 
neck and low back pain, it should be pointed out that only 
the service-connected low back disability may be considered 
in determining the appellate issue of a total rating based on 
individual unemployability.  Although on that examination, 
the appellant claimed that he could not perform any 
occupation that demanded lifting or constant walking, it is 
noteworthy that he did not allege an inability to perform all 
forms of substantially gainful employment such as of a 
relatively sedentary, nonstrenous nature.  Additionally, in 
an August 1998 employment statement, the appellant indicated 
that although he had not worked full-time since service, he 
had not recently even attempted to obtain employment.  

A substantial negative piece of evidence concerning the 
employability issue in controversy is an SSA Notice of 
Disapproved Claim form dated in July 2000, which determined 
that the appellant's condition was not severe enough to keep 
him from working, particularly light work.  Additionally, it 
is of substantial import that in a May 2000 orthopedic 
examination report relied upon in that SSA determination, the 
orthopedist opined that the appellant "could certainly do 
sedentary or light labor activities."  

It is also significant that on September 30, 2002 VA 
orthopedic examination, although the appellant's complaints 
included low back pain requiring frequent resting, it was 
divulged that he walked a lot and was able to shop; and 
clinically, he was able to bend forward and touch his toes.  
It would appear that his ability to flex his back to that 
extent suggests that his back is not so severe as would 
preclude relatively sedentary, nonstrenous employment.  In 
fact, on September 30, 2002 VA neurologic examination, the 
examiner opined that the appellant was only moderately 
disabled because of his back condition.  

Although New York State Department of Health "Disability 
Review Team Certificates" dated in 2000 and 2003 indicate 
that the appellant's case was approved for disability based 
on inability to perform substantially gainful employment 
according to certain non-VA rules, the Board assigns minimal, 
if any, probative weight to such certificates, since (a) they 
were clearly based on very limited non-VA regulatory criteria 
(such as whether the appellant was able to engage in certain 
rather strenuous activities), (b) they were clearly based on 
significant disabilities for which service connection is not 
in effect in addition to the service-connected back 
disability, and (c) they indicated that his chronic 
pancreatitis, for which service connection is not in effect, 
was the reason his treating physician had limited him to a 
less than sedentary level of physical exertion.  Even the 
more recent 2003 Certificate in question did not indicate 
that the service-connected back disability was severely 
disabling; rather, that Certificate specifically set out 
clinical findings pertaining to the back that were contained 
in said September 2002 VA examination report, which did not 
reflect severely restricted, overall back motion or severe 
neurologic deficits.  Also, that 2003 Certificate in question 
specifically included diagnoses of right knee arthritis, 
history of alcoholism, and chronic pancreatitis, disabilities 
for which service connection is not in effect; and, thus, did 
not appear to be based solely on the service-connected back 
disability at issue.  As the Court has stated in Smith v. 
Derwinski, 1 Vet. App. 235, 237 (1991), "[d]etermination of 
credibility is a function for the BVA."

There is no indication that the appellant has sought and been 
refused employment in positions involving relatively 
sedentary, nonstrenuous industrial activities, nor is there 
any competent medical evidence of record that indicates the 
appellant is unable to engage in any form of substantially 
gainful employment, such as sedentary, nonstrenuous labor, 
consistent with his education and occupational background, 
when considering solely the service-connected back 
disability.  

The negative evidence outweighs any positive evidence on the 
question of the appellant's employability, and persuasively 
suggests that the service-connected back disability, while 
limiting the appellant's employment options to some extent, 
would not prevent relatively sedentary, nonstrenuous 
industrial activities, such as those not requiring a 
substantial degree of ambulation or heavy lifting.  It is a 
commonly known fact that relatively sedentary, nonstrenuous 
industrial positions, such as of a clerical/administrative 
nature, exist in substantial numbers in most communities, for 
which an individual with the appellant's educational and 
industrial background would qualify despite his service-
connected disability.  Although the back disability has been 
clinically shown to be significantly disabling, he retains 
the ability to ambulate, bend forward without serious 
difficulty, and does not have serious neurologic deficits.  
Additionally, radiographic studies have not shown severe 
lumbosacral spinal pathology.  

It should be recognized that the 40 percent rating assigned 
for the service-connected back disability suggests that, 
insofar as average industrial impairment is concerned, the 
appellant retains a significant industrial functioning 
capability.  

There is no competent, credible evidence indicating that the 
appellant has been medically ordered to refrain from 
performing all forms of gainful employment consistent with 
his educational and occupational background, based solely on 
the service-connected back disability.  The evidence does not 
show that the service-connected back disability precludes 
positions he is capable of working in, such as relatively 
sedentary, nonstrenuous occupations.  It is necessary that 
when considering solely the service-connected disabilities, 
there exists no employment which he is capable of performing 
were it offered to him.  In Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993), the Court held that:

The sole fact that a claimant is 
unemployed or has difficulty obtaining 
employment is not enough.  A high rating 
in itself is a recognition that the 
impairment makes it difficult to obtain 
and keep employment.  The question is 
whether the veteran is capable of 
performing the physical and mental acts 
required by employment, not whether the 
veteran can find employment.

It is the Board's opinion that the negative evidence 
outweighs any positive evidence as to whether the appellant's 
service-connected back disability precludes all forms of 
substantially gainful employment, for the foregoing reasons.  
Again, the competent, credible evidence does not support the 
proposition that he is, in fact, unemployable due solely to 
service-connected disability.  The service-connected back 
disability, while limiting his employment options to an 
extent, would not prevent relatively sedentary, nonstrenuous 
industrial activities.  

The evidence does not show that the service-connected back 
disability presents such an unusual or exceptional disability 
picture, with related factors as marked interference with all 
forms of substantially gainful employment or frequent periods 
of hospitalization, as to render impractical the application 
of the regular schedular standards, as is required for 
extraschedular consideration, for the aforestated reasons.  
38 C.F.R. § 4.16(b).  

Consequently, a total rating based on individual 
unemployability is not warranted.  38 C.F.R. §§ 3.340, 3.341, 
4.15, 4.16(b).  


ORDER

An increased rating for a service-connected low back 
disability and a total rating for compensation purposes based 
upon individual unemployability are denied.  The appeal is 
denied in its entirety.  


____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

